Citation Nr: 0311807	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the appellant's character of discharge 
constitutes a bar to Department of Veterans Affairs 
disability benefits, exclusive of health care under Chapter 
35, Title 38, U.S.C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The appellant served in the military from June 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  


FINDINGS OF FACT

1.  In an administrative decision dated in August 1989, the 
RO determined that the appellant's discharge for the period 
of service from June 1971 to April 1972 was under 
dishonorable conditions for VA purposes; this decision was 
not appealed by the appellant.

2.  The evidence received since the RO's August 1989 
administrative decision is of such significance that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.

3.  The appellant served in the military from June 1971 to 
April 1972.

4.  During service the appellant had unauthorized absences 
totaling 69 days and was confined for 33 days.

5.  The appellant was administratively discharged from active 
service in April 1972 under conditions other than honorable.

6.  The appellant's discharge was the result of willful and 
persistent misconduct.

7.  The appellant's discharge is considered to have been 
issued under dishonorable conditions.

CONCLUSIONS OF LAW

1.  The August 1989 administrative decision which determined 
that the appellant's discharge for the period of service from 
June 1971 to April 1972 was under dishonorable conditions for 
VA purposes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
38 C.F.R. § 3.104(a) (2002).

2.  The evidence received since the August 1989 
administrative decision is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The character of the appellant's discharge is considered 
a bar to the receipt of VA benefits.  38 U.S.C.A. § 101(2 
(West 2002); 38 C.F.R. §§ 3.1, 3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In a June 2002 letter, the RO also notified him of the 
VCAA and what evidence the VA would attempt to obtain.  The 
record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue.  
The appellant has made reference to inservice treatment 
records relative to a back disorder which are not on file.  
However, no such records were furnished by the service 
department.  Regardless, the reported records are not 
relevant to the current issue.  During his October 1998 
hearing at the RO he indicated he was unable to locate 
records from the Danville Hospital.  The VA medical facility 
in North Little Rock, Arkansas has indicated that they have 
no record of treating the appellant.  Accordingly, the Board 
finds that the VA has satisfied the provisions of the VCAA.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002). 

The term "veteran" as used in the law and regulations 
governing the award of VA benefits means a person who served 
in the active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation are 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions which were not dishonorable. 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  38 C.F.R. § 3.12(b).  

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; or (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days.  This bar to benefit entitlement does 
not apply if there are compelling circumstances to warrant 
the prolonged unauthorized absence.  38 C.F.R. § 3.12 (c) 
(2002).

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6) (2002).  In determining 
whether compelling circumstances warranted the prolonged 
unauthorized absence, the length and character of service 
exclusive of the period of the unauthorized absence will be 
considered.  This period should generally be of such quality 
and length that it can be characterized as honest, faithful 
and meritorious and of benefit to the nation.  Consideration 
is given to reasons offered by the claimant including family 
emergencies or obligations or similar types of obligations or 
duties owed to third parties. These reasons should be 
evaluated in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself or herself and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds of other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state 
of mind at the time the prolonged AWOL period began.  The 
existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be 
used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2002).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) A 
discharge or release from service under other-than-honorable 
conditions is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious; or (5) Homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12 (d).

A review of the appellant's DD Form 214 reflects that the 
appellant was born in September 1953.  He served in the U. S. 
Marine Corps from June 1971 to April 1972, a total of 7 
months and 2 days.  He was on unauthorized absences (absent 
without leave (AWOL)) from September 7 to September 9, 1971; 
November 23, 1971 to January 14, 1972; February 5, 1972 to 
February 7, 1972; and February 15, 1972 to February 28, 1972.  
He was confined from March 16 to April 18, 1972.  His 
discharge was by reason of request for discharge for the good 
of the service.  His character of discharge was under 
conditions other than honorable.

The service administrative records shows that the appellant 
was charged with the following violations of articles of the 
Uniform Code of Military Justice.  He was charged with 
remaining absent from his unit without authority for the 
periods beginning and ending on or about (1) November 23, 
1971 to January 14, 1972, (2) February 5, 1972 to February 7, 
1972 and (3) February 15, 1972 to February 28, 1972.  
Associated with the last offence, he was also charged with 
having been duly restricted to limits and breaking that 
restriction on or about February 15, 1972.

Service administrative records show that in March 1972, the 
appellant was given notice of a document entitled Undesirable 
Discharge: Purpose and Scope of the Navy Discharge Review 
Board and the Board for Correction of Naval Records, which 
notified the appellant of the purpose and scope of those 
boards.  

In a March 1972 letter from the appellant to the Office of 
the Staff of the Judge Advocate, he noted that he had been 
charged with three offenses of unauthorized absences.  He 
stated that he did not wish to return to duty and that if he 
had to go to trial, he would definitely request a bad-conduct 
discharge.  He requested an undesirable type discharge to 
avoid trial by court martial.  He stated that it would be 
useless to send him back on duty.  He indicated that he would 
get into trouble and would go on unauthorized absences 
constantly because he simply could not adjust to the military 
life.  He said his parents also would like him to get out.  
The service had hurt and changed him and his whole family, 
and that his medical records would or should show this.  He 
stated that he was aware that he would lose a number of 
government benefits, and that after considering this, still 
he requested an undesirable discharge to escape trial by 
court-martial. 

A March 1972 memorandum of the Office of Staff Judge Advocate 
shows that the appellant requested an administrative 
discharge for the good of the service to avoid trial by 
special court-martial.  In an April 1972 memorandum the 
Office of Staff Judge Advocate recommended that the veteran's 
request for discharge be approved.  That memorandum noted 
that the appellant had no prior offenses and that he had lost 
a total of 69 days resulting from the various periods of 
unauthorized absence in the instance charge.  He had not 
completed basic training.  At the completion of recruit 
training he was sent to sent to a training regiment and 
placed on mess duty.  Two days later he commenced his first 
period of unauthorized absence.  He broke restriction of 
February 15, 1972 while awaiting trial by summary court 
martial.  The memorandum noted that the veteran attributed 
his unauthorized absences to being unable to adjust to 
military life.  It was considered that the appellant was not 
restorable even though his current offenses in themselves did 
not require separation from service.  The memorandum 
recommended that the appellant be separated with an 
undesirable discharge for the good of the service.  

Service medical records consist of reports of medical history 
and examination prior to enlistment in December 1970 and in 
April 1972 at release from active duty.  The April 1972 
records show that the appellant reported that he was in 
excellent health.  No pertinent history was given and 
clinical evaluation was normal for all systems.

In an administrative decision dated in August 1972, the RO 
determined that the appellant's discharge for his period of 
service from June 1971 to April 1972 was terminated under 
dishonorable conditions.  This decision was based on a 
finding that his unauthorized absences and his statement that 
he would continue to go AWOL and continue to get into trouble 
represented persistent and willful misconduct.  He was 
notified of this determination and his appellate rights.  He 
did not appeal this decision which is final.  38 U.S.C.A. § 
7105 (West 2002).  

Received in August 1989 was a statement from the appellant.  
He stated that he enlisted on the 180-day program while in 
high school.  When he was in boot camp he received a letter 
from his girl friend that she was pregnant and going to have 
an abortion.  His mail was two weeks late.  He received 
permission to go home and get married.  When he called, her 
father indicated that she had gone on a two-week trip.  He 
knew it was too late and he was crushed but he went on with 
training.  Shortly thereafter, his father became ill and was 
constantly in hospitals.  He indicated that when he was AWOL 
he voluntarily turned himself in to the police station.

In conjunction with the above letter the appellant submitted 
a copy of documents of the Department of Justice concerning 
his return from his AWOL.  The report from the Department of 
Justice indicates that there were mitigating circumstances 
for the being AWOL to include personal and immediate family 
problems, mental or physical problems, an extended period of 
creditable military service, and personal and procedural 
unfairness.  It was reported that a pardon would be granted 
after 6 months of alternative service.

In an administrative decision dated in August 1989, the RO 
determined that the appellant's discharge for his period of 
service from June 1971 to April 1972 was considered to have 
been issued under dishonorable conditions.  He was notified 
that month that his discharge was issued under conditions 
which bar payment of VA benefits, and notified of his 
appellate rights.  He did not appeal this determination which 
is now final.  38 U.S.C.A. § 7105 (West 2002).  However, the 
appellant may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).

The Board notes that, the issue listed in its January 2001 
Remand and addressed on the merits in the RO's January 2003 
supplemental statement of the case (SSOC), was whether the 
appellant's character of discharge constitutes a bar for VA 
benefits under Chapter 35, Title 38.  However, the Board has 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, the Board must initially determine if there is 
new and material evidence before proceeding to the merits of 
the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2002).

The evidence received since the August 1989 decision includes 
private medical records in October 1971, and from 1991 to 
2002.  Also of record are lay statements received in November 
1998 and March 1999, and transcripts of personal hearings in 
which the veteran testified in October 1998 and October 2000.  

These records show he was hospitalized at Yell County 
Hospital in on October 4, 1971 for nervousness and 
depression.  It was remarked that the appellant was in the 
service and the physician believed this was the basis for his 
problem.  He was extremely nervous and anxious.  During that 
hospitalization, neurological examination findings included 
that the appellant was very apprehensive, biting his nails, 
with constant purposeless movements, and glassy look in his 
eyes.  He was discharged on October 8, 1971 with diagnoses of 
emotional instability and peptic ulcer disease.  He was 
referred to the Army hospital for further evaluation.
The diagnosis was emotional instability, and peptic ulcer 
disease. 

A hearing was held at the RO in October 1998.  At that time 
he provided further information concerning his periods of 
AWOL.  He testified that after he learned of the abortion he 
was upset.  Two weeks later he let some fellow servicemen 
talk him into to going AWOL to Long Beach for two days.  When 
he went on AWOL in November 1971 his mother had had a nervous 
breakdown when she found out about the abortion.  He went 
home and worked and made some money for his family.  He 
talked to his former girlfriend and was depressed.  He then 
realized he wasn't getting anywhere and turned himself into 
the police.  He stated that while AWOL he was having mental 
problems and went to Danville Hospital who referred him to 
the VA Hospital in North Little Rock where he spent two weeks 
for treatment for his mental disorder.  He then returned to 
Camp Pendleton.  He indicated that he was unable to locate 
these records.  He stated that he did not undergo a 
psychiatric evaluation during service.  He testified that his 
father was being treated for cancer at that time.

Subsequently received was a statement from the VA Hospital in 
North Little Rock which shows that they had no record of the 
appellant being treated during 1971 and 1972.

Received in November 1998 was a statement from the 
appellant's sister which provided detailed information 
concerning the appellant's character and background.  She 
indicated that his former girlfriend did become pregnant and 
had an abortion.  She stated that his personality changed in 
the Marines and that he went AWOL.  Also received was a 
statement from his former girlfriend, which corroborated the 
pregnancy and abortion.  She stated that when he came home he 
was in a shell and not very responsive.

Also received were private medical records showing treatment 
from 1991 to 1999 for various problems including his back.  
During an April 1999 private psychological evaluation the 
appellant gave a history of having been kicked in the back by 
a drill instructor during boot camp.  He provided information 
concerning his girlfriend's abortion.  He indicated that he 
became very distressed.  He stated that he went back home and 
spent two to three weeks at Ft. Root Hospital because he was 
suicidal.  The diagnosis was pain disorder associated with 
both psychological factors and a general medical condition 
and dysthymia.

A videoconference hearing was held before the undersigned 
Veterans Law Judge in October 2000.  At that time the 
appellant reiterated his previous history.  He further 
indicated that he had been hospitalized at a VA facility, at 
Ft. Roots, located in North Little Rock, for his psychiatric 
illness.  He then returned to Camp Pendleton.

To summarize, the evidence received since the August 1989 
decision contains for the first time medical information 
which shows that the appellant was experiencing psychiatric 
problems prior to being AWOL.  The Board finds that this 
evidence is new and material and the claim is reopened.  
Accordingly, the Board's decision is based on a de novo 
review of the record.

The evidence shows the presence of several mitigating factors 
in the appellant's favor with regard to his periods of being 
AWOL which must be considered.  While on active duty the 
appellant was experiencing personal problems with regard to 
his girlfriend's abortion and reportedly his father's 
illness.  Also, as indicated by the October 1971 private 
hospital report, he was nervous and depressed due to his 
service in the military.  He was also only 17 years of age 
when he entered service with the Marine Corps.  

However, the evidence also shows that out of a total of seven 
months and two days of military service, he was AWOL on four 
separate occasions for a total number of 69 days.  He also 
was confined for a period of 33 days.  The administrative 
records also indicate that he did not successfully complete 
boot camp and had been assigned to a training regiment.  
Furthermore, after being confined, following his last period 
of being AWOL, he broke restriction on one occasion.  The 
Board does not find that his service for the time period 
other than set forth above can be classified as honest, 
faithful and meritorious. 

Additionally, the documents associated with his discharge 
clearly show that the appellant's only goal was to be 
separated from the Marine Corps no matter what type of 
discharge received.  He requested the administrative 
discharge in lieu of a Special Court Martial, a proceeding 
that might have resulted in his retention in the Marine 
Corps.  In his letter to the Office of the Staff of the Judge 
Advocate he states that he would request a bad conduct 
discharge if the Special Court Martial was held.  He further 
indicated that if he was retained in the Marine Corps he 
would continue going on unauthorized absences constantly 
because he simply could not adjust to the military life.  
Although the appellant indicated that the military changed 
him, he did not make reference to any of the mitigating 
factors which were in his favor as previously set forth.  
Furthermore, although he had emotional problems, the Board 
finds that they were not of such significance, when viewed in 
conjunction with the other mitigating factors, as to excuse 
his periods of being AWOL.  

After reviewing the record, the Board finds that the weight 
of the evidence is against the appellant's claim.  The 
appellant's behavior during his period of service represents.  
His discharge from military service was under dishonorable 
conditions due to persistent and willful misconduct and 
constitutes legal bar to the award of VA disability benefits.


ORDER

The character of the appellant's discharge constitutes a bar 
to VA disability benefits exclusive of health care under 
Chapter 35, Title 38, U.S.C.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

